United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3261
                                    ___________

Joseph W. Preston,                       *
                                         *
      Plaintiff - Appellant,             * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
State of Iowa,                           *      [UNPUBLISHED]
                                         *
      Defendant - Appellee.              *
                                    ___________

                               Submitted: May 8, 2000

                                   Filed: July 20, 2000
                                    ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Iowa inmate Joseph W. Preston was convicted of sexual abuse of a minor after
a bench trial and was sentenced to twenty-five years in prison. The Supreme Court of
Iowa affirmed, and the denial of Preston’s petition for state post-conviction relief was
affirmed on appeal in December 1996. He filed this petition for a federal writ of
habeas corpus in October 1998, well beyond the applicable one-year statute of
limitations. See 28 U.S.C. § 2244(d)(1). The State moved to dismiss the petition as
untimely. Preston argued that the limitations period should be extended in this case
under the doctrine of equitable tolling, which applies when “extraordinary
circumstances beyond a prisoner’s control make it impossible to file a petition on
time.” Paige v. United States, 171 F.3d 559, 561 (8th Cir. 1999).

       The district court1 held a telephonic hearing at which Preston explained that his
petition was untimely because he was unaware of the applicable federal statute of
limitations, and because his state post-conviction counsel had not sent him the
“transcripts” from that proceeding. The district court then granted the motion to
dismiss, concluding that Preston’s unfamiliarity with federal law is not a ground for
equitable tolling, and that his inability to timely obtain transcripts from a former
attorney “did not come near” to constituting the required showing of extraordinary
circumstances. Preston appeals. After careful review of the record, we affirm for the
reasons stated in the district court’s Order dated July 27, 1999. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE DONALD E. O’BRIEN, United States District Judge for
the Northern District of Iowa.

                                          -2-